Case 3:18-cv-00162-GMG Document 34 Filed 04/04/19 Page 1 of 1 PageID #: 246



                            IN THE UNITED STATES DISTRICT COURT

                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



S.L., a minor, by and through her parent and
Legal guardian D.L.,                                                Case No. 3:18-cv-00162

Plaintiff,

-v-

CITY HOSPITAL, INC., d/b/a,
BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE

                                      CERTIFICATE OF SERVICE

I hereby certify that on April 4, 2019 I electronically filed the foregoing Memorandum with the United
States Court District Court for the Northern District of West Virginia by using the CM/ECF system. I
certify that the following parties or their counsel of record are registered as ECF Filers and that they will
be served by the CM/ECF system:

City Hospital, Inc., d/b/a Berkeley Medical Center
 a subsidiary of West Virginia University Hospitals-East, Inc.,
d/b/a WV University Healthcare.

Via delivery to:

Joshua K. Boggs
West Virginia United Health System, Inc.
West Virginia University Hospitals, Inc.
1238 Suncrest Towne Centre Drive
Morgantown, WV 26505

                                                           /s/ Shawna White__________
                                                           Shawna White Bar No. 10893
                                                           Disability Rights of WV
                                                           1207 Quarrier Street
                                                           Litton Building, Suite 400
                                                           Charleston, WV 25301
                                                           (304) 346-0847
